John D. Bennett, S.
In this accounting proceeding, the motion to vacate the order of publication is granted by reason of the notice of appearance of the nonresident alien filed by his attorney in fact.
The decision of Surrogate Moss in Matter of Tybus (28 Misc 2d 278) in which he finds after a full investigation of the facts and an on-the-spot visit to Poland that nationals of that country who receive estate funds from the United States will now have the full use, benefit, control and enjoyment of such funds without limitation or reservation, will be followed by this court while the conditions as found by the Surrogate continue. *481Accordingly, the funds to which the Polish national distributee is entitled in this estate are directed to be paid to his designated attorney in fact to be transmitted by the latter, after the deduction of proper charges, to the Bank Polska Kasa Opieki for the benefit of the distributee, subject to withdrawal by him in accordance with the special facilities for remittance from the United States found to be available by the Surrogate, through this bank. The decree herein shall provide for the filing with the court of a duly authenticated receipt from the person in Poland entitled to the funds.